DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The information disclosure statements filed 26 March 2020 and 21 October 2020 have been fully considered by the Examiner. Signed copies are attached.
An Examiner’s Amendment has been entered with this office action.
Claims 4 and 5 have been canceled, per the Examiner’s Amendment
Claims 1-3 and 6-16 are allowed, reasons follow. 


Priority

Examiner acknowledges that instant application is a Continuation of Application 16/072,201 (now US patent # 10,642,238) and has been accorded the benefit of the original filing date.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 in Parent Application 16/072,201.
	
Terminal Disclaimer
Examiner acknowledges the Terminal Disclaimer over Patent # 10,642,238 filed 12 February 2021.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Atty. Richard Wolf on 11 February 2021.

The application has been amended as follows: 
Claim 1 has been replaced with the following:
1. 	A module for a technical facility comprising:
a technical hardware for the execution of a technical sub-process;
a control for a local of the technical hardware, wherein the control is adapted to control the technical hardware independently;
a state machine; and
an external interface of the control; wherein:
the external interface comprises an administration shell, wherein the administration shell publishes at least one service relating to an output product of the module via a network; 
the external interface is adapted to request at least one service relating to an input product of the module via the network; and
at least one state of the state machine is published in the administration shell, and wherein the state of the state machine is dependent on a response to the request for a service relating to the input product of the module.

Claim 4 has been canceled.

Claim 5 has been canceled.

(End Examiner’s Amendment)


Allowable Subject Matter
Claims 1-3 and 6-16 are allowed.
The following is an examiner’s statement of reasons for allowance: While Wago, “DIMA – Dezentrale Intelligenze für modulare Anglagen” 12-2015 (see IDS 26 March 2020 for machine translation) teaches a module for technical installation for carrying out a technical sub-process, a controller for local control of the hardware, an external interface to the controller with a management shell which publishes at least one service related to an output product; running a state machine; as well as a system with a plurality of such modules; and Colombo et al., US Pg-Pub 2010/0292810 teaches a method of orchestrating services of an automation system including a web service orchestration description model run on a device layer which offers and requests services between a plurality of modules in the automation system; and Lawson et al., US Pg-Pub 2013/0212420 teaches a technical facility with a system of technical modules with interfaces which query services of modules via a centralized cloud service which includes status completion of said processes; none of the references alone or in 
(Claim 1)
at least one state of the state machine is published in the administration shell, and wherein the state of the state machine is dependent on a response to the request for a service relating to the input product of the module.
(Excerpted)
…in combination with the remaining features and elements of the claimed invention.

The dependent claims, 2-3, and 6-16, being definite, fully enabled, further limiting, and dependent upon the independent claim are likewise persuasive for at least the above noted reason(s).

It is for these reasons that Applicant’s invention defines over the prior art of record.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/J.T.S./           Examiner, Art Unit 2119  

/MOHAMMAD ALI/           Supervisory Patent Examiner, Art Unit 2119